DETAILED ACTION
This action is in response to the claims filed on November 1st, 2019. A summary of this action:
Claims 1-4 have been presented for examination.
The drawings are objected to
The specification is objected to
Claim 1-4 is objected to for informalities 
Claims 1-4 are rejected under 35 U.S.C. § 112(b) as being indefinite
Claims 1-4 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea whose elements do not amount to significantly more either individually or in an ordered combination
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemon, “Topology optimization process for new designs of reconstruction plates used for bridging large mandibular defects”, Master’s Thesis, University of Applied Sciences and Arts Northwestern Switzerland, School of Life Sciences, Spring 2016
Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemon, “Topology optimization process for new designs of reconstruction plates used for bridging large mandibular defects”, Master’s Thesis, University of Applied Sciences and Arts Northwestern Switzerland, School of Life Sciences, Spring 2016 in view of Park et al., “Topology Optimization to Design Bone Replacement Shapes in Craniofacial Reconstructive Surgery: Design, Simulation and Experimental Validation”, Master’s Thesis, Ohio State University, 2013. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemon, “Topology optimization process for new designs of reconstruction plates used for bridging large mandibular defects”, Master’s Thesis, University of Applied Sciences and Arts Northwestern Switzerland, School of Life Sciences, Spring 2016 in view of Lovald et al., “Biomechanical Optimization of Bone Plates Used in Rigid Fixation of Mandibular Fractures”, 2009
This action is made non-Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
	
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

The mathematical concept recited in claim 1 is:
(a) performing standard topology optimization ... under different mechanics conditions;
	(b) performing both a finite element analysis and a weighted topology optimization by performing standard topology optimization in terms of ratio coefficients under the different mechanics conditions wherein the weighted calculation is performed in the following equations:
	
    PNG
    media_image1.png
    97
    733
    media_image1.png
    Greyscale
 where D is a weighted topology optimization structure, c is ratio coefficient under one of the different mechanics conditions, di is topology optimization structure under a single mechanics condition, N is the number of the different mechanics conditions, and Pe is pseudo density per element;
(c) integrating the results of standard topology optimization to obtain a weighted topology optimization structure...

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas.
See MPEP § 2106.04(a)(2).

As such, the claimed invention is directed towards a mathematical concept.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

For compact prosecution - The claim does not recite the use of a computer, however if this element was to be recited this would merely be reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). 


 making a complementary bone model
a complementary bone model for a broken bone 
for making a complementary bone model which is three-dimensional;

	The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. of an “insignificant application”: 
	and (d) using additive manufacturing technology to manufacture the complementary bone model, thereby finishing a complementary bone. 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 


The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 making a complementary bone model
a complementary bone model for a broken bone 
for making a complementary bone model which is three-dimensional;

	The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. of an “insignificant application”: 
	and (d) using additive manufacturing technology to manufacture the complementary bone model, thereby finishing a complementary bone. 

In addition, the following limitations are also well-understood, routine, and conventional activity (see MPEP § 2106.05(d)):
 making a complementary bone model
a complementary bone model for a broken bone 
for making a complementary bone model which is three-dimensional;

For evidence of this being a well-understood, routine, and conventional activity see the prior art relied upon below, and the prior art made of record as pertinent in the conclusion 
Seebach et al., “Design of Bone Plates for Mandibular Reconstruction Using Topology and Shape Optimization”, 2018 – see the abstract, this is for topology optimization for “bone plates” for a “mandible”, see figure 3 for an overview, see table 1 for the “Parameters for the topology optimization”, see figure 1 for the “design spaces” 
Qin et al., “Design and optimization of the fixing plate for customized mandible implants”, 2015 – see the abstract, this is another paper on optimization “mandible implants” , see figure 5 for an example output that has been “fabricated”, see figure 11 which shows the “repair effect” for patients including “after the operation” 
Mesnard et al., “Biomechanical Analysis Comparing Natural and Alloplastic Temporomandibular Joint Replacement Using a Finite Element Model”, 2011 – this uses a FEM model for assessing “2 different temporomandibular joint implants”, e.g. see figure 5 , see figure 9
Lovald et al., “Mechanical Design Optimization of Bioabsorbable Fixation Devices for Bone Fractures”, 2009 – see the abstract, this is another optimization routine for a bone plate for a mandible, see table 2 for the “muscle forces” including the “force direction”, see the section “Bioabsorbable Plate Optimization” on page 393 for an overview, see figure 8 which provides an example output
Lovald et al., “Biomechanical Optimization of Bone Plates Used in Rigid Fixation of Mandibular Fractures”, 2009 – see the abstract, this is “A finite element model of a fractured human mandible was created using tomography scans. Material properties were 
Mareishi, “Design Optimization of Dental Implants Using Additively Manufactured Lattice Materials”, 2018, Master’s Thesis from Carleton University in Ontario, Canada – see the abstract this is another optimization program for “A dental implant is a biocompatible surgical component placed into the jawbone to support dental prostheses including bridges, crowns, or denture replacements.” including “The optimized implant can be manufactured by additive manufacturing”, see chapter 3 for the optimization process including see § 3.1.2 and see § 4.4.3 for the “optimization problem” wherein Mareishi has coupled the “Bone Loss”, the “Interface failure” and the “implant mass” for the topology optimization
Manic et al., “Customized anatomically adjusted plate for fixation of mandible internal fractures”, 2015 – see the abstract wherein “In this paper an example of accurate geometrical model of the customized plate implant for the fixation of mandible fracture is presented. For the creation of such model new method has been developed.” and see figure 1 for a “typical design process” – also see § II.A for a step-by-step description, see figure 13 for an example
Liu et al., “A customized fixation plate with novel structure designed by topological optimization for mandibular angle fracture based on finite element analysis”, 2017 – see the abstract, this is another “topological optimization method” for mandible repair with a “plate” – see figure 1 for an overview, see figure 10 for an example output 
Kharmanda et al., “Evaluating the Effect of Minimizing Screws on Stabilization of Symphysis Mandibular Fracture by 3D Finite Element Analysis”, 2017 – this is another paper on optimization of fixation plates for mandibles 
Goo et al., “Topology optimization of thin plate structures with bending stress constraints”, 2016 – see figure 4 and see equation 7 – this provides a topology optimization based on volume
Al-Ali et al., “Topology Optimization and Fatigue Analysis of Temporomandibular Joint Prosthesis”, 2017 – this is another topology optimization for mandible repair – see § 4 for the objective functions including see equation 3, see figure 5

In addition, the following limitations are also well-understood, routine, and conventional activity (see MPEP § 2106.05(d)):
	and (d) using additive manufacturing technology to manufacture the complementary bone model, thereby finishing a complementary bone. 

For evidence of this being a well-understood, routine, and conventional activity see the prior art relied upon below, and the prior art made of record as pertinent in the conclusion section which demonstrate that the above limitations are well-understood, routine, and conventional. For example, see:
Al-Ali et al., “Topology Optimization and Fatigue Analysis of Temporomandibular Joint Prosthesis”, 2017 – this is another topology optimization for mandible repair – see § 4 for the objective functions including see equation 3, see figure 5 and see § 1 ¶ 1 “Reconstructive surgery of the mandible using 3D printed components is becoming more common, especially with the advancement in the additive manufacturing process and computer simulation techniques.”
Liu et al., “A customized fixation plate with novel structure designed by topological optimization for mandibular angle fracture based on finite element analysis”, 2017 – see the abstract, this is another “topological optimization method” for mandible repair with a “plate” – see figure 1 for an overview, see figure 10 for an example output – see page 14, last paragraph “The customized plate can be fabricated by selective laser melting (SLM) rapidly to satisfy the urgent requirements for surgical treatment. SLM, a typical technique of additive manufacturing, could produce titanium plate from metal powder, which has been verified in clinical application”
Mareishi, “Design Optimization of Dental Implants Using Additively Manufactured Lattice Materials”, 2018, Master’s Thesis from Carleton University in Ontario, Canada – see the abstract this is another optimization program for “A dental implant is a biocompatible surgical component placed into the jawbone to support dental prostheses including bridges, crowns, or denture replacements.” including “The optimized implant can be manufactured by additive manufacturing”, see chapter 3 for the optimization process including see § 3.1.2 and see § 4.4.3 for the “optimization problem” wherein Mareishi has coupled the “Bone Loss”, the “Interface failure” and the “implant mass” for the topology optimization – see the abstract, “The optimized implant can be manufactured by additive manufacturing. Additive manufacturing technology facilitates the production of complicated shapes and geometries that cannot be produced by conventional manufacturing processes”
Qin et al., “Design and optimization of the fixing plate for customized mandible implants”, 2015 – see the abstract, this is another paper on optimization “mandible implants” , see figure 5 for an example output that has been “fabricated”, see figure 11 which shows the “repair effect” for patients including “after the operation”  - see § 1 ¶ 1 “Customized implants are implemented mainly by digital design and additive manufacturing (AM), which has been recognized as one of the most suitable techniques for designing and fabricating customized implants (Yaxiong et al., 2003a, 2014; Singare et al., 2004, 2006; Cohen et al., 2009; Giannatsis and Dedoussis, 2009).” 
Seebach et al., “Design of Bone Plates for Mandibular Reconstruction Using Topology and Shape Optimization”, 2018 – see the abstract, this is for topology optimization for “bone plates” for a “mandible”, see figure 3 for an overview, see table 1 for the “Parameters for the topology optimization”, see figure 1 for the “design spaces”  - see §2.3 “Finally, the countersinks for the screws were placed and the solid model was adjusted considering manufacturing requirements for additive manufacturing or milling.”

The claimed invention recites a mathematical concept without significantly more.

Regarding the dependent claims
Claim 2 recites an additional part of the mathematical concept, i.e. the forces that are applied, and claim 2 recites a field of use limitation of the structure for the “complementary bone” , i.e. this is merely generally linking the mathematical concept to the field of use by reciting what the topology optimization is being applied to
In regards to this structure being well-understood, routine, and conventional – see Park, as relied upon below, figure 4.2 and see Mareishi, as cited above, abstract which teaches “A dental implant is a biocompatible surgical component placed into the jawbone to support dental prostheses including bridges, crowns, or denture replacements” for the dentures, and the “hollow” is merely one of the classes of dental implants, i.e. see Mareishi pages 18-19 wherein “Hollow dental implant: This one is hollow in the apical portion and perforations are made on the sides of the implant”
Claim 3 recites an additional part of the mathematical concept, i.e. the forces that are applied, and claim 3 recites a field of use limitation of the structure for the “complementary bone” , i.e. this is merely generally linking the mathematical concept to the field of use by reciting what the topology optimization is being applied to
In regards to this structure being well-understood, routine, and conventional – see Park, as relied upon below, figure 4.2 and see Mareishi, as cited above, abstract which teaches “A dental implant is a biocompatible surgical component placed into the jawbone to support dental prostheses including bridges, crowns, or denture replacements” for the dentures, and the “hollow” is merely one of the classes of dental implants, i.e. see Mareishi pages 18-19 wherein “Hollow dental implant: This one is hollow in the apical portion and perforations are made on the sides of the implant”
Claim 4 recites an additional part of the mathematical concept, i.e. “axial force, a bending stress, and a twisting torque” – these are merely part of the mathematical concept, and 
In regards to this structure being well-understood, routine, and conventional – see the above citations, see the art relied upon below – the “bent” top is merely the result of the topology optimization process, and the “extending supporting member” merely conveys the bottom, such as for screws

The claimed invention recites a mathematical concept without significantly more.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in part: 
(a) performing standard topology optimization on a complementary bone model for a broken bone under different mechanics conditions;
	(b) performing both a finite element analysis and a weighted topology optimization by performing standard topology optimization in terms of ratio coefficients under the different mechanics conditions 

This is indefinite, due to a lack of antecedent basis. The claim recites a feature of “performing standard topology optimization” twice, with no clear link between the two limitations, i.e. it is not clear if the first limitation is merely being repeated in a similar form in the second limitation, or if these are two separate, distinct steps of “standard topology optimization”. 

If these are distinctive steps, these must be explicitly clarified as being distinctive steps, and the later claim limitation of “(c) integrating the results of standard topology optimization” needs to clearly recite which of the optimizations are being used. 

For claim interpretation, the Examiner refers to figure 1 in the instant specification, which indicates that the “standard topology optimization...under the different mechanics conditions” is only performed once. The Examiner suggests that the claims are amended to clearly reflect figure 1, and the description of figure 1 on pages 4-5

    PNG
    media_image2.png
    658
    778
    media_image2.png
    Greyscale


In addition, claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 recite ranges of force in percentages, i.e. “wherein the axial
force is 30-80% and the oblique force is 20-70%;” in claim 2, “wherein the axial force is 30-80%, the oblique force is 20-70%, and the horizontal force is 10-50%;” in claim 3, and 
The use of “%”, i.e. percentage, in claims 2-4, is a relative term which renders the claim indefinite.  The percentage is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Specifically, percentage is a percentage of something but nothing in the specification clearly indicates what these percentages are.
In other words, it is unclear what the scope of this claim is – the “%” indicates that these forces are in some range, but whether this range is the maximum force being applied in a direction, the total amount of force applied, etc. is entirely unclear and indefinite.
In addition, as per page 7, last paragraph of the specification the force is measured in “N”, i.e. Newtons – it is unclear what the claims encompass by the recitation of “%”, as the unit for force is in Newtons. 
The ranges for the forces recited in claims 2-4 are entirely indefinite – one of ordinary skill would not be reasonably apprised what these ranges actually are, e.g. as expressed in Newtons. For example, they could infer that the “%” is of the total applied force, or they could infer that the “%” is for some maximum force for each direction, or some other interpretation – it is not clear what these ranges even encompass.
The closest description in the specification is on page 8, ¶ 2, which recites in part: “Next, a weighted calculation is done with different percentages of applied axial force 30-80% and oblique force 20-70% (e.g., axial force of 50% and oblique force of 50%, axial force of 60% and 

To further clarify the indefinite nature of claims 2-4, see Li et al., “Design of a patient-specific mandible reconstruction implant with dental prosthesis for metal 3D printing using integrated weighted topology optimization and finite element analysis”, 2020, which is a publication by several of the instant inventors that is related to the present application – see page 3, col. 2, ¶ 2 which recites the forces in “N”, i.e. Newtons.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 1 recites in part “performing standard topology optimization on a complementary bone model for a broken bone under different mechanics conditions” and then recites “performing both a finite element analysis and a weighted topology optimization by performing standard topology optimization in terms of ratio coefficients under the different mechanics conditions”. It is not clear from the specification what the first step recited in the claims even is, i.e. see figure 1, see the § 112(b) above.
The specifications lacks antecedent basis for this claimed feature – instead, as per figure 1, this first claim limitation does not even appear to be part of the invention. 
	Also see figure 2, and the description of figure 2 on page 6 – this first step is not part of the disclosed invention, outside of the claims as originally filed. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “ci is ratio coefficient under one of the different mechanics conditions, di is topology optimization structure under a single mechanics conditions” – this is unclear, this should recite “i represents a mechanics conditions from the different mechanics conditions, ci is a ratio coefficient for condition i, di is a topology optimization structure for the condition i...” or the like, in other words the claim should clearly recite that “i" represents one of the different mechanics conditions, wherein there are N different mechanics conditions, and that each value of i represents one of the N different mechanics conditions
Claim 1 is objected to as claim 1 recites “the weighted calculation” wherein this element is not previously recited – this should recite “a weighted calculation” at the first recitation of this element
Claims 2-4 recite “a weighted calculation” however claim 1 already recites this element of “weighted calculation” – claims 2-4 should recite “the weighted calculation”. In addition – the Examiner notes that these claims should recite “the weighted calculation with” the forces, or “based on” or the like – the formula recited in claim 1 does not recite any of these forces – this is an objection solely because page 7, ¶ 2 of the specification recites that “a weighted calculation is done with different percentages”, i.e. that the claims should be interpreted that the calculation is “done with” these percentages,  and NOT that the “weighted calculation is of 
To clarify on the second objection – the phrase a “weighted calculation of” forces implies that the calculation is a calculation that weighted and “of” the forces, i.e. that the equation used for this step explicitly uses these forces – from the specification, the claim scope is more clear – the calculation is the equation in claim 1, wherein the forces are for the “different mechanics conditions”, i.e. the calculation is done with the different mechanics conditions of the forces recited in claims 2-4
Claim 1 recites “for making a complementary bone model” however this element has already been recited, i.e. this should recite “for making the complementary bone model” 
 Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate various parts of figures 9, 11, and 12 – it is not clear what this “10” is pointing to or in reference to. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “10” as used in figures 9, 11-12 is not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemon, “Topology optimization process for new designs of reconstruction plates used for bridging large mandibular defects”, Master’s Thesis, University of Applied Sciences and Arts Northwestern Switzerland, School of Life Sciences, Spring 2016


Regarding Claim 1
Lemon teaches: 
	A method of making a complementary bone model, comprising: (Lemon, see the abstract – this is a system for “a design process with topology optimization has to achieve new designs for reconstruction plates used for large mandibular fractures.”, see figure 28 for an example – this includes a complementary bone model for a broken bone [the mandible], for claim interpretation see page 1 of the instant specification, as well as page 9 – the exemplary embodiment is for a “bone plate (i.e., complementary bone)” for the mandible, i.e. the same as Lemon)

    PNG
    media_image3.png
    598
    694
    media_image3.png
    Greyscale

	(a) performing standard topology optimization on a complementary bone model for a broken bone under different mechanics conditions (Lemon, as cited above, also see figure 11 – this is a system which performs “topology optimization” for the bone, in regards to the different mechanics conditions see Lemon, page 20, ¶ 2 which teaches “The mandible is exposed to different load cases during clenching and one load case might affect the design of the implant in one way meanwhile another load case will force the design of the implant in another direction. It can therefore be interesting to analyze several load cases at the same time; this is possible by defining weighted compliance as a response function for the topology in other words Lemon teaches performing standard topology optimization on the complementary bone model, e.g. the fixation/”reconstruction” plate for the mandible, “for different load cases” [different mechanics conditions] ;

    PNG
    media_image4.png
    609
    692
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    438
    777
    media_image5.png
    Greyscale

	(b) performing both a finite element analysis and a weighted topology optimization by performing standard topology optimization in terms of ratio coefficients under the different mechanics conditions wherein the weighted calculation is performed in the following equations ( Lemon, as cited above, also see figure 11 – this is a system which performs “topology optimization” for the bone, in regards to the different mechanics conditions see Lemon, page 20, ¶ 2 which teaches “The mandible is exposed to different load cases during clenching and one load case might affect the design of the implant in one way meanwhile another load case will force the design of the implant in another direction. It can therefore be interesting to analyze several load cases at the same time; this is possible by defining weighted compliance as a response function for the topology optimization. Weighted compliance for different load cases, i, with weighting factor W, is defined as follow (25)...”, in other words Lemon teaches performing standard topology optimization on the complementary bone model, e.g. the fixation/”reconstruction” plate for the mandible, “for different load cases” [different mechanics conditions] – wherein as per figure 11 this performs “meshing” and see figure 9 – also see the surrounding descriptions of these figures, e.g. page 18 ¶ 4-5 which teaches in part “The solver program used in this project, OptiStruct, uses an iterative process called the local approximation method to solve the optimization problem and find the minima. The flow chart in figure 9 describes the process; beginning with an analysis of the physical problem using finite elements” – with regards to the weighted topology optimization see equation 12 reproduced below – this is a “weighted compliance” function for “different load cases” for the optimization wherein this includes “weighting factor” [example of the ratio coefficient]):
	

    PNG
    media_image1.png
    97
    733
    media_image1.png
    Greyscale

 where D is a weighted topology optimization structure, c is ratio coefficient under one of the different mechanics conditions, di is topology optimization structure under a single mechanics condition, N is the number of the different mechanics conditions, and Pe is pseudo density per element; (Lemon, as cited above, and see equation 12 – the presently claimed invention encompasses Lemon’s equation 12 which is a “weighted compliance” function for the optimization “for different load cases” wherein page 18 ¶ 2 teaches that an “objective function” for the optimization includes “such as minimizing the compliance to get a stiffer structure...”, i.e. minimizing equation 12, and in regards to the pseudo density – see page 18, last paragraph to page 19, first paragraph and equation 8 which teaches that the optimization includes a “penalizing method” using the “stiffness” which is based on the “p is the density and uses it as the design variable. It is defined to have a value between 0 and 1, where 0 represents void and 1 represent solid. Elements that has a low stress value will be assigned a lower density, while elements that has a high stress value will be assigned a higher density value.”, and see page 8 which teaches that “compliance” is “a reciprocal measure of the stiffness”, in other words, that equation 12’s C-i- element represents the stiffness matrix for that loading condition – wherein the stiffness matrix is based on “density” of each element, this is an example of the pseudo density – to further clarify, see page 31 ¶ 2 “The other defined response for the topology optimization problem is compliance (see section 2.4.2 Optimization parameters for definition of this response), and the objective function is defined to minimize this response. The final compliances for the simulations can be found in the *.out file. To understand how the final compliance is affected by the value of the upper bound, the normalized compliance is plotted as a function of the value of the upper bound, see figure 23 (see Appendix for non-normalized values). There is a decrease in compliance, meaning that the structure becomes stiffer the more material that is used.”, and see § 4.5 for “Comparison of different load cases” and § 4.6 for the “weighted compliance” wherein ¶ 1 teaches “The effect of the three different clenching tasks that has been analyzed should be taken in consideration when designing a new reconstruction plate, since all of them provides different requirements on the plate. In both SimLab and HyperMesh it is possible to define a response called weighted compliance: where all the selected load cases will be taken into account when the solver calculates the new design, see equation 12. In HyperMesh it is also possible to apply different weighting factors (this is not possible in SimLab) which can be Simulations to see how weighted compliance affects the design has been done, combining the three load cases RUC, CICP, and IC, see figure 32. Using a weighting factor of 1 [the ratio coefficient example] for all three CICP IC load cases gives a final design that is the same as if only the load case RUC is used, compare the lowermost picture to the left and the left picture in the middle in figure 32.”),

    PNG
    media_image6.png
    220
    785
    media_image6.png
    Greyscale


	(c) integrating the results of standard topology optimization to obtain a weighted topology optimization structure for making a complementary bone model which is three-dimensional; (Lemon, as cited above teaches this – see equation 12, the topology optimizations of “different load cases” is integrated with this function to obtain the weighted topology optimization structure, and see the figures , e.g. figures 13-15, figure 19, and elsewhere – the complementary bone model is 3D, see figure 32 and § 4.6 for more clarification, for claim interpretation see figure 1 – figure 32 shows a process substantially similar to figure 1)

    PNG
    media_image7.png
    721
    726
    media_image7.png
    Greyscale

	and (d) using additive manufacturing technology to manufacture the complementary bone model, thereby finishing a complementary bone. (Lemon, see page 43 ¶ 6 which teaches “Creating a physical reconstruction plate from the CAD design is possible using 3D printing
technology. This technology makes it possible to create designs with thin and complex parts,
that differ a lot from the commercial available reconstruction plates used today.” and see page 44, ¶ 2 “When a good design for the reconstruction plate is found, that accomplish the in other words Lemon teaches using “3D printing” [example of additive manufacturing] to manufacture the “good design for the reconstruction plate” – this is the “next step”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemon, “Topology optimization process for new designs of reconstruction plates used for bridging large mandibular defects”, Master’s Thesis, University of Applied Sciences and Arts Northwestern Switzerland, School of Life Sciences, Spring 2016 in view of Park et al., “Topology Optimization to Design Bone Replacement Shapes in Craniofacial Reconstructive Surgery: Design, Simulation and Experimental Validation”, Master’s Thesis, Ohio State University, 2013. 

Regarding Claim 2
Lemon teaches:
	The method of claim 1, wherein the different mechanics conditions are based on a weighted calculation of both an axial force and an oblique force; (Lemon, as cited above, teaches that the weighted optimization is for “different load conditions” [different amount of forces] then see table A5 – table A7 which show the “The calculated muscle forces for the three different load cases is presented in table A5-A7.” – these include the oblique forces, the axial forces, and the horizontal forces, i.e. this table shows the forces for every direction with respect to the model, e.g. see table 3 as well for another example including the “force direction” and the “weighting factor”, see page 23 ¶ 4 for more clarification “The resultant magnitude of the muscle force is multiplied with a corresponding unit vector in X-, Y-, and Z-direction to achieve an orthogonal vector force that describes the direction of muscle movements.” and see equation 12 for the “value of each muscle force...for different mastication muscles”) 

    PNG
    media_image8.png
    250
    709
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    258
    693
    media_image9.png
    Greyscale

	wherein the axial force is 30-80% and the oblique force is 20-70%; (Lemon, see table 4 – this is the “scaling factor” which scales the force with respect to the total force, e.g. see page 38 figure 29 and ¶ 2 “The muscle forces on the right side were scaled to 90 % respective 40 % of the initial muscle force” – the table 4 provides an example of the scaling inputs wherein these includes the scaling to within the claimed ranges)

    PNG
    media_image10.png
    279
    696
    media_image10.png
    Greyscale

	wherein the complementary bone is hollow with a plurality of internal supports... (Lemon, see page 41, figure 32 – the plate after the topology optimization is hollow for portions of the plate with internal supports, e.g. supporting posts)
	and wherein the internal supports are supporting posts, supporting plates or supporting blocks. (Lemon, see figure 32 – the plate includes supporting posts, and it is a supporting plate)

Lemon does not explicitly teach: 
 and a plurality of dentures on a top;

Park teaches:
 and a plurality of dentures on a top; (Park, abstract, teaches using topology optimization for “bone replacements” wherein “Prototypes are fabricated with a 3D printer” and this sues “Finite element analysis” wherein page 49 teaches “In order to obtain the skull with topology optimized bone implant appropriately embedded, mandible and skull needs to be separated. Dicom data of patient is manipulated through applying suitable threshold to extract the skull ce scaling and positioning of implant onto the skull is finished, implant and skull are combined simulating insertion. If necessary, denture can be included in the combining process.”, also see figure 4.1 – this is topology optimization for bone implants, similar to Lemon as relied upon above, wherein Park further teaches also having “denture” as part of the implant – it would have been obvious to include dentures as part of the implant)

    PNG
    media_image11.png
    457
    809
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    697
    664
    media_image12.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lemon on a system for performing topology optimization for dental implants such as reconstruction plates with the teachings from Park on a similar system which also performs topology optimization for implants with dentures. 


Regarding Claim 3
Lemon teaches: 
	The method of claim 1, wherein the different mechanics conditions are based on 10a weighted calculation of an axial force, an oblique force, and a horizontal force; (Lemon, as cited above, teaches that the weighted optimization is for “different load conditions” [different amount of forces] then see table A5 – table A7 which show the “The calculated muscle forces for the three different load cases is presented in table A5-A7.” – these include the oblique forces, the axial forces, and the horizontal forces, i.e. this table shows the forces for every direction with respect to the model, e.g. see table 3 as well for another example including the “force direction” and the “weighting factor”, see page 23 ¶ 4 for more clarification “The resultant magnitude of the muscle force is multiplied with a corresponding unit vector in X-, Y-, and Z-direction to achieve an orthogonal vector force that describes the direction of muscle movements.” and see equation 12 for the “value of each muscle force...for different mastication muscles”) 
wherein the axial force is 30-80%, the oblique force is 20-70%, and the horizontal force is 10-50%;(Lemon, see table 4 – this is the “scaling factor” which scales the force with respect to the total force, e.g. see page 38 figure 29 and ¶ 2 “The muscle forces on the right side were scaled to 90 % respective 40 % of the initial muscle force” – the table 4 provides an example of the scaling inputs wherein these includes the scaling to within the claimed ranges)
	wherein the complementary bone is hollow with a plurality of internal supports... (Lemon, see page 41, figure 32 – the plate after the topology optimization is hollow for portions of the plate with internal supports, e.g. supporting posts)
	and wherein the internal supports are supporting posts, supporting plates or supporting blocks. (Lemon, see figure 32 – the plate includes supporting posts, and it is a supporting plate)

Lemon does not explicitly teach: 
 and a plurality of dentures on a top;

Park teaches:
 and a plurality of dentures on a top; (Park, abstract, teaches using topology optimization for “bone replacements” wherein “Prototypes are fabricated with a 3D printer” and this sues “Finite element analysis” wherein page 49 teaches “In order to obtain the skull with topology optimized bone implant appropriately embedded, mandible and skull needs to be separated. Dicom data of patient is manipulated through applying suitable threshold to extract the skull data. Segmentation allows extracting skull by cutting the data near upper condyles in mandible. Extracted skull surface file is converted into stereo lithography (.stl) for easier manipulation. ce scaling and positioning of implant onto the skull is finished, implant and skull are combined simulating insertion. If necessary, denture can be included in the combining process.”, also see figure 4.1 – this is topology optimization for bone implants, similar to Lemon as relied upon above, wherein Park further teaches also having “denture” as part of the implant – it would have been obvious to include dentures as part of the implant)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lemon on a system for performing topology optimization for dental implants such as reconstruction plates with the teachings from Park on a similar system which also performs topology optimization for implants with dentures. The motivation to combine would have been that including dentures as part of the implant would have ensured that the patient has the teeth replaced as “Defects on human facial skeleton caused by blast injury or deformity due to ablation of tumor lead to devastating physical and mental trauma for a patient” (Park abstract), i.e. this ensures that the bone replacement for the patient is complete and alleviates the mental and physical trauma for the patient who is received the designed implant. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemon, “Topology optimization process for new designs of reconstruction plates used for bridging large mandibular defects”, Master’s Thesis, University of Applied Sciences and Arts Northwestern Switzerland, School of Life Sciences, Spring 2016 in view of Lovald et al., “Biomechanical Optimization of Bone Plates Used in Rigid Fixation of Mandibular Fractures”, 2009

Regarding Claim 4
Lemon teaches:
	The method of claim 1, wherein the different mechanics conditions are based on a weighted calculation of an axial force...(Lemon, as cited above, teaches that the weighted optimization is for “different load conditions” [different amount of forces] then see table A5 – table A7 which show the “The calculated muscle forces for the three different load cases is presented in table A5-A7.” – these include the oblique forces, the axial forces, and the horizontal forces, i.e. this table shows the forces for every direction with respect to the model, e.g. see table 3 as well for another example including the “force direction” and the “weighting factor”, see page 23 ¶ 4 for more clarification “The resultant magnitude of the muscle force is multiplied with a corresponding unit vector in X-, Y-, and Z-direction to achieve an orthogonal vector force that describes the direction of muscle movements.” and see equation 12 for the “value of each muscle force...for different mastication muscles”) 
	wherein the axial force is 45-65%(Lemon, see table 4 – this is the “scaling factor” which scales the force with respect to the total force, e.g. see page 38 figure 29 and ¶ 2 “The muscle forces on the right side were scaled to 90 % respective 40 % of the initial muscle force” – the table 4 provides an example of the scaling inputs wherein these includes the scaling to within the claimed ranges)
and wherein a top of the complementary bone is bent and a bottom thereof is formed with an extending support member. (Lemon, see figure 25 – this is an example in which the plate has a top that is bent, and has an extending supporting member with screws – see § 4.3 which teaches optimizing the “number of screws” and see figure 27 for another example)

    PNG
    media_image13.png
    188
    768
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    210
    628
    media_image14.png
    Greyscale


Lemon does not explicitly teach:
, a bending stress, and a twisting torque;
, the bending stress is 10-25%, and the twisting torque is 20-40%;

Lovald teaches:
, a bending stress, and a twisting torque; (Lovald, for relevance see the abstract – this is an optimization system for a “bone plate design” wherein “The optimized bone plate design was finally compared with standard bone plate configurations based on stress and strain measures.” then see page 974, col. 1, ¶ 1 which teaches “Because these bone plates are flat and rigid, surgeons can spend up to an hour using an assortment of bending tools to fit a single plate to the contours of a patient’s bone” and page 974, col. 2, ¶ 2 “A succession of biting, or loading, scenarios are then considered by the model. Although subjected to these loads, the analysis removes a certain percentage of the large bone plate to show the ideal bone plate structure that maximizes the stability of the specific mandibular fracture region. Different regions of the jaw and face can have differing 3-dimensional instability modes including bending moments, twisting moments, shearing, and axial displacements. Due to these biomechanical differences, the ideal bone plate shape for each region will likely be unique.” – it would have been obvious to include “bending” and “twisting” into the loading cases of Lemon, wherein “bending moments” and “twisting moments” render obvious the bending stress and twisting torque, i.e. the moments are functions associated with the bending stress/twisting torque)
, the bending stress is 10-25%, and the twisting torque is 20-40%; (Lovald, as cited above ,teaches including “bending” and “twisting” loading conditions – in combination with Lemon these ranges would have been obvious, as part of Lemon’s scaling)

. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seebach et al., “Design of Bone Plates for Mandibular Reconstruction Using Topology and Shape Optimization”, 2018 – see the abstract, this is for topology optimization for “bone plates” for a “mandible”, see figure 3 for an overview, see table 1 for the “Parameters for the topology optimization”, see figure 1 for the “design spaces” 
Qin et al., “Design and optimization of the fixing plate for customized mandible implants”, 2015 – see the abstract, this is another paper on optimization “mandible implants” , see figure 5 for an example output that has been “fabricated”, see figure 11 which shows the “repair effect” for patients including “after the operation” 
Mesnard et al., “Biomechanical Analysis Comparing Natural and Alloplastic Temporomandibular Joint Replacement Using a Finite Element Model”, 2011 – this uses a 
Lovald et al., “Mechanical Design Optimization of Bioabsorbable Fixation Devices for Bone Fractures”, 2009 – see the abstract, this is another optimization routine for a bone plate for a mandible, see table 2 for the “muscle forces” including the “force direction”, see the section “Bioabsorbable Plate Optimization” on page 393 for an overview, see figure 8 which provides an example output
Mareishi, “Design Optimization of Dental Implants Using Additively Manufactured Lattice Materials”, 2018, Master’s Thesis from Carleton University in Ontario, Canada – see the abstract this is another optimization program for “A dental implant is a biocompatible surgical component placed into the jawbone to support dental prostheses including bridges, crowns, or denture replacements.” including “The optimized implant can be manufactured by additive manufacturing”, see chapter 3 for the optimization process including see § 3.1.2 and see § 4.4.3 for the “optimization problem” wherein Mareishi has coupled the “Bone Loss”, the “Interface failure” and the “implant mass” for the topology optimization
Manic et al., “Customized anatomically adjusted plate for fixation of mandible internal fractures”, 2015 – see the abstract wherein “In this paper an example of accurate geometrical model of the customized plate implant for the fixation of mandible fracture is presented. For the creation of such model new method has been developed.” and see figure 1 for a “typical design process” – also see § II.A for a step-by-step description, see figure 13 for an example
Liu et al., “A customized fixation plate with novel structure designed by topological optimization for mandibular angle fracture based on finite element analysis”, 2017 – see the abstract, this is another “topological optimization method” for mandible repair with a “plate” – see figure 1 for an overview, see figure 10 for an example output 
Li et al., “Design of a patient-specific mandible reconstruction implant with dental prosthesis for metal 3D printing using integrated weighted topology optimization and finite element analysis”, 2020 – this is a paper by several of the instant inventors that is related to the instant invention, see § 2.2  and the figures 
Kharmanda et al., “Evaluating the Effect of Minimizing Screws on Stabilization of Symphysis Mandibular Fracture by 3D Finite Element Analysis”, 2017 – this is another paper on optimization of fixation plates for mandibles 
Goo et al., “Topology optimization of thin plate structures with bending stress constraints”, 2016 – see figure 4 and see equation 7 – this provides a topology optimization based on volume
Al-Ali et al., “Topology Optimization and Fatigue Analysis of Temporomandibular Joint Prosthesis”, 2017 – this is another topology optimization for mandible repair – see § 4 for the objective functions including see equation 3, see figure 5
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128